Case 1:19-cv-11488-GHW Document 27 Filed 07/28/20 Page 1of1

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK Job #: 14976

 

RICARDO VELASQUEZ, Civil Action No.: 1:19-CV-11488
Attorney: B, Bradley Weitz & Robert J.
Mirel / The Weitz Law Firm - 18305
vs Plaintiff | Biscayne Blvd, Ste 214, Adventura, FL

TWO BIG BOYS, INC.,a New York corporation, and JOHN P. GRECO, Ill, an individual, d/b/a 33160

POSH BAR & LOUNGE, and JOHN IOANNOU, an individual, .
Date Filed:

Defendant | Client's File No.:

 

 

Court/(Return Dates

STATE OF NEW JERSEY, COUNTY OF BERGEN, SS.: AFFIDAVIT OF SERVICE

Anthony lavarone, being sworn says:

Deponent is not a party herein is over the age of 18 years and resides in the State of New Jersey.

On July 27, 2020, at 7:29 PM at 667 Woodside Avenue, Westwood, NJ 07675, Deponent served the within Summons InA
Civil Action; Amended Complaint; Court Ordered Mediation Session - Velasquez v Two Big
Boys, Inc.; Mediation Conference Scheduled - Update; Interrogatories to Defendant

On:

John P. Greco, I{i, Defendant therein named.

#1 INDIVIDUAL
By delivering a true copy of each to said recipient personally; Deponent knew the person so served to be the person described in as said recipient therein.

(0 #2 SUITABLE AGE PERSON

 

p hary Public, State of

By delivering thereat a true copy of each to () a person of suitable age and discretion. Said premises is recipient's:(] actua! place of business /
employment [| dwelling house / usual place of abode / jast-known residence within the state.

#3 AFFIXING TO DOOR

By affixing a true copy of each to the door of said premises which is subjects

[] actual place of business / employment [] dwelling house / usual place of abode / last-known residence within the state. Deponent was unable with due
diligence to find subject or person of suitable age and discretion thereat having called there

#4 AUTHORIZED AGENT
By delivering thereat a true copy of each personally to , which person is the thereof, an agent duly authorized to accept service on behalf thereof.

#5 MAILING

On _, service was completed by mailing a true copy of above document(s) to the above address in a 1st Class postpaid properly addressed
envelope marked “Personal and Confidential" from a depository under the exclusive care and custody of the United States Post Office in the State
of New York.

OD An additional mailing was completed to the address above by certified mail.

#6 DESCRIPTION
Sex: Male Color of skin: White Color of hair: Brown Age: 55
Height: 57" Welght: 160 Other Features:

#7 MILITARY SERVICE
Deponent asked person spoken to whether the person to be served is currently active in the military service of the United States or of the State
of New York, and was informed that said person is not.

#8 WITNESS FEES gutiese,

Subpoena Fee Tendered in the amount of $ v* ‘e

#9 OTHER

 

Anthony lavarone

CerririeD Process Service LLC - P. 0. Box 77251 - West Trenton, NJ 08628 / Te: (609) 882-2063
